Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 24, 2010                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  141218 & (20)(21)                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 141218
                                                                     COA: 296018
                                                                     Wayne CC: 02-010195-FC
  TYSON DAVID O’NEAL,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 19, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court. The trial
  court’s January 21, 2009 Opinion and Order states that the defendant’s judgment of
  sentence incorrectly showed the defendant as a fourth felony offender, when it should
  have designated him a second felony offender, and noted that a corrected judgment of
  sentence would be sent to the Department of Corrections. The copy of the judgment of
  sentence in the record does not reflect that the amendment or correction has been made.
  On remand, the circuit court shall assure that an amended judgment of sentence is
  prepared and transmitted to the Department of Corrections. In all other respects, leave to
  appeal is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. The motions to remand and for appointment of counsel are
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 24, 2010                   _________________________________________
         1117                                                                   Clerk